DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 and 16-22 are pending and have been examined in this application.
Claims 1, 3-5, and 17-19 are currently amended.
Claims 2, 8, and 13 are original.
Claims 6-7, 9-12, 16, and 20-22 are previously presented.

Response to Amendment
Applicant’s amendments filed 10/27/2021 have overcome all of the previous rejections. Therefore, all of the previous rejections have been withdrawn. However, new grounds of rejection have been necessitated below.

Response to Arguments
Applicant’s arguments filed 10/27/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statements
The Information Disclosure Statement(s) (IDS) filed 10/26/2021 has/have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-8, 11-13, 16-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr et al. (Pub. No.: EP 1 918 895 A2, hereinafter “Burr”) in view of Woodard et al. (Pub. No.: US 2016/0202074 A1, hereinafter “Woodard”) and further in view of Dedes et al. (Pub. No.: US 2012/0290146 A1, hereinafter “Dedes”).

With respect to claim 1, Burr teaches a computer-implemented method for predicting speeds for a particular vehicle type, the method comprising:
receiving first tracking data indicative of individual speeds of a first plurality of vehicles while traveling on a plurality of road segments at a plurality of times;
receiving second tracking data indicative of individual speeds of a second plurality of vehicles while traveling on the plurality of road segments at the plurality of times, the second plurality of vehicles corresponding to the particular vehicle type (These vehicle-bound probes obtain the speed of different types of vehicles over specific road lengths at particular short time intervals throughout the day on each day of the week. See at least: p. [0034]) (The Examiner has interpreted that a particular vehicle type could be selected from the group of different types of vehicles. Therefore, the data obtained for the selected vehicle type would correspond to the claimed second tracking data and the data obtained for all other vehicle types would correspond to the first tracking data.);
predict speeds for the particular vehicle type (forecast travel speeds for different types of road vehicle; including forecasts for specific road lengths at particular times of day, and for specific journeys throughout the day, see at least: p. [0031]) using
a feature set based on the individual speeds indicated by the first tracking data, and
labels based on the individual speeds indicated by the second tracking data (The preferred embodiment of the present invention uses traffic data collected from a number of sources, but particularly from probes in individual road vehicles. These vehicle-bound probes obtain the speed of different types of vehicles, see at least: p. [0034]; the vehicle probe data is used as historic data from which to forecast the speed of a defined vehicle type, see at least: p. [0036]);
predicting a speed of a first vehicle on a first road segment, wherein the first vehicle corresponds to the particular vehicle type (the vehicle probe data is used as historic data from which to forecast the speed of a defined vehicle type, either on a particular road length at a particular time, or upon a particular journey (origin to destination) at any time of day, see at least: p. [0036]), and
predicting the speed of the first vehicle at least by processing a real-time speed estimate corresponding to one or more other vehicles traveling on the first road segment (the vehicle probe data is used as live (real time) data identifying the speed of current vehicle movements on a particular road length, see at least: p. [0037]); and
one or both of (i) using the predicted speed of the first vehicle to provide a predicted travel time to a user, and (ii) using the predicted speed of the first vehicle to provide a recommended route to the user (output for journey planning by individuals, such output would be used by individuals for determining the best journey route and time, see at least: p. [0045]).
Burr fails to teach training a machine learning model to perform the prediction. However, this feature is taught by Woodard (A machine learning model may be trained from historical trip data and used to predict the variability in (probability distribution of) travel time—a random variable—along a given route from the origin to the destination, at a particular time. See at least: p. [0004], [0048], and [0050]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Burr to train a machine learning model, as taught by Woodard, to perform the predicting speeds step in order to provide increased accuracy and customization of the speed predictions.
Neither Burr nor Woodard explicitly teach wherein the trained machine learning model predicts the speed of the first vehicle at least by processing a real-time speed estimate corresponding to one or more other vehicles of at least one different vehicle type traveling on the first road segment. However, this feature is taught by Dedes (wherein the relative… speed… of the host vehicle with respect to the other vehicles in the network combined with vehicle dynamics theory for different type of vehicles (compact, economy, SUVs, trucks etc) are used to compute the real-time trajectories (… speed…) of the host vehicle and the other vehicles in the network. See at least: claim 18)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Burr in view of Woodard with the aforementioned feature of Dedes in order to increase the accuracy of the speed prediction using vehicle dynamics theory as taught by Dedes.

With respect to claim 2, the combination of the previously cited prior art teaches the method of claim 1. Additionally, Burr teaches wherein the first tracking data is further indicative of individual speeds of vehicles traveling on the plurality of road segments at times other than the plurality of times (These vehicle-bound probes obtain the speed of different types of vehicles over specific road lengths at particular short time intervals throughout the day on each day of the week. See at least: p. [0034]) (The Examiner has interpreted that the claimed “plurality of times” corresponds to some of the short time intervals and “times other than the plurality of times” corresponds to the remaining short time intervals.).

With respect to claim 3, the combination of the previously cited prior art teaches the method of claim 2, including training the machine learning model. Additionally, Burr teaches: using the first tracking data to determine free-flow speeds for the plurality of road segments (normal vehicle speeds (historic average), see at least: p. [0074] and [0087]), wherein the feature set is based on (i) the individual speeds of the first plurality of vehicles while traveling on the plurality of road segments at the plurality of respective times, and (ii) the free-flow speeds (comparing floating vehicle data (FVD) speeds to the historic average speed, see at least: p. [0087]).

With respect to claim 4, the combination of the previously cited prior art teaches the method of claim 1, including training the machine learning model. Additionally, Burr teaches receiving road type data indicative of road types associated with the plurality of road segments (different types of roads (for example, motorways, urban dual carriageways or road surge carriageway arterial roads), see at least: p. [0004]), wherein the feature is set based on (i) the individual speeds indicated by the first tracking data and (ii) the road types indicated by the road type data (the forecast time from the LDN 620 to the NDN 630 is calculated for the road type (by means of the mapping software), see at least: p. [0004] and [0061]),
wherein the first road segment corresponds to a first road type (For each route length the digital map could be expected to include additional data such as type of road, see at least: p. [0051]), and
where predicting the speed of the first vehicle on the first road segment corresponding to the first road type includes processing (i) the real-time speed estimate corresponding to the one or more other vehicles traveling on the first road segment (The collection of such information, either in real-time using a cellular mobile telephone system (GSM) or GPRS, or after the event by radio data download, is known as the "floating vehicle data" (FVD™) technique. This data is both specific and customized to particular vehicles (operated by those requiring the traffic data), and timely insofar as the data can be collected either in real-time or historically. See at least: p. [0009]) and (ii) an indication of the first road type (From this primary source data 120 it is possible to calculate the speed of a particular type of vehicle travelling between two or more nodes on a particular road type. See at least: p. [0052]).

With respect to claim 6, the combination of the previously cited prior art teaches the method of claim 1. Additionally, Burr teaches wherein: receiving first tracking data includes receiving the first tracking data from a first plurality of mobile computing devices; and receiving second tracking data includes receiving the second tracking data from a second plurality of mobile computing devices (collecting floating vehicle data using a cellular mobile telephone system, see at least: p. [0009]).

With respect to claim 7,the combination of the previously cited prior art teaches the method of claim 1, including the trained machine learning model. Additionally, Burr teaches: receiving a navigation request from a first mobile computing device, predicting the speed of the first vehicle on the first road segment is in response to receiving the navigation request from the first mobile computing device (responding to user requests regarding the most economic route between an origin point and a destination point, see at least: p. [0001], the user being associated with a mobile telephone, see at least: p. [0016]).

With respect to claim 8, the combination of the previously cited prior art teaches the method of claim 7. Additionally, Burr teaches wherein one or both of (i) using the predicted speed of the first vehicle to provide the estimated travel time to the user, and (ii) using the predicted speed of the first vehicle to provide the recommended route to the user, includes transmitting one or both of the predicted travel time and the recommended route to the first mobile computing device via a network (transmitting traffic alert information to a user, the transmission comprising a message to a mobile telephone, see at least: p. [0016]).

With respect to claim 11, the combination of the previously cited prior art teaches the method of claim 1. Additionally, Burr teaches wherein the second tracking data includes a plurality of speeds obtained using a satellite positioning technology (GPS satellite system 220, see at least: p. [0056]).

With respect to claim 12, the combination of the previously cited prior art teaches a computing system adapted to execute the method of claim 1 (general purpose or application specific computer apparatus, see at least: p. [0088]).

With respect to claim 13, the combination of the previously cited prior art teaches the computing system of claim 12, including: a first computing system that receives the first tracking data, receives the second tracking data, and trains the machine learning model; and a second computing system that uses the trained machine learning model to predict the speed of the first vehicle on the first road segment, and one or both of (i) uses the predicted speed of the first vehicle to provide the predicted travel time to the user, and (ii) uses the predicted speed of the first vehicle to provide the recommended route to the user (general purpose or application specific computer apparatus, see at least: p. [0088]).

Claims 16-18 and 20-22 are rejected under the same rationale as claims 2-4 and 6-8, respectively, above.

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr in view of Woodard, and further in view of Dedes, as applied to and 12, above, and further in view of Mieth et al. (Pub. No.: US 2020/0064139 A1, hereinafter “Mieth”).

With respect to claim 5, the combination of the previously cited prior art teaches the method of claim 1, including training the machine learning model.
However, none of the combination of the previously cited prior art teaches the following features. However, these features are taught by Mieth: receiving country data indicative of countries corresponding to the plurality of road segments, wherein the feature set is based on (i) the individual speeds indicated by the first tracking data, and (ii) the countries indicated by the country data (Once, a suitable set of cluster generated speed profiles has been determined—in this embodiment 16 have been generated—then these are associated with one or more maps. Generally, a set of speed profiles will be more accurate for the map from which they have been generated since traffic behaviour may be different on roads not on that map. For example, should a map cover a single country then it may be that traffic in a different country follows slightly different patterns. See at least: p. [0139]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of the previously cited prior art with the aforementioned features of Mieth in order to further increase the accuracy of the predicted speeds.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr in view of Woodard and further in view of Dedes, as applied to claim 1, above, and further in view of Geelen (Pub. No.: WO 2006/085740 A1).

With respect to claim 9, the combination of the previously cited prior art teaches the method of claim 7, but fails to explicitly teach the following features. However, these features are taught by Geelen: wherein receiving the navigation request from the first mobile computing device includes receiving an indication that the navigation request is associated with a first travel mode, the first travel mode corresponding to the particular vehicle type (Next in step 110, the navigation device 8 requests as input (from a user) an indication of a vehicle type and/or transport mode for which a route is to be computed. See at least: pg. 6 ln. 2-3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of the previously cited prior art with the aforementioned features of Geelen because the user is one of a limited number of sources for vehicle type information which is necessary for the most accurate speed predictions.

With respect to claim 10, the combination of the previously cited prior art teaches the method of claim 1, but fails to teach wherein the particular vehicle type is a motorized two-wheel vehicle. However, this feature is taught by Geelen (The user may be presented with a list of available transport modes or vehicles, from which a selection can be made. The selected type of transport mode or vehicle is stored in memory. Transport modes or vehicle types comprise a car, a truck, a motorcycle, a bicycle, a tricycle, a velorex or a speed-limited car, a moped, a taxi, a walking person, or public transport (e.g., bus, metro, tram, train, aeroplane). See at least: pg. 6 ln. 4-8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662